

 SCON 51 ENR: To correct the enrollment of S. 140.
U.S. Senate
2018-11-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
 eighteenS. CON. RES. 51IN THE SENATE OF THE UNITED STATESNovember 27, 2018Agreed toCONCURRENT RESOLUTIONTo correct the enrollment of S. 140.That in the enrollment of S. 140, an Act to amend the White Mountain Apache Tribe Water Rights Quantification Act of 2010 to clarify the use of amounts in the WMAT Settlement Fund, the Secretary of the Senate shall amend the title so as to read: “A bill to authorize appropriations for the Coast Guard, and for other purposes.”.Secretary of the SenateClerk of the House of Representatives